          21-03009-hcm
El Paso County - County CourtDoc#1-25
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    22 Pg 19:51
                                                                                             6/16/2020   of AM
                                                           2                                  Norma Favela Barceleau
                                                                                                                    District Clerk
                                                                                                                 El Paso County
                                                                                                                 2020DCV0914
                                                     No. 2020DCV0914

             WESTAR INVESTORS GROUP, LLC,    §                             IN THE COUNTY COURT
             SUHAIL BAWA, and SALEEN MAKANI  §
                                             §
                  Plaintiffs,                §                             AT LAW NUMBER SIX (6)
                                             §
             v.                              §
                                             §                             EL PASO COUNTY, TEXAS
             THE GATEWAY VENTURES, LLC, PDG §
             PRESTIGE, INC., MICHAEL DIXSON, §
             SURESH KUMAR, and BANKIM BHATT §
                                             §
                  Defendants.                §

                                        DEFENDANT, SURESH KUMAR’S
                                    MOTION FOR SUBSTITUTION OF COUNSEL

                      Defendant, Suresh Kumar, files this Motion for Substitution of Counsel and in support

            thereof would show the Court as follows:

                             1.     Defendant, Suresh Kumar, is currently represented by Merwyn Duane

            Price, 2514 Boll St., Dallas, Texas 75204, (214) 871-1386, martyprice@martyprice.com.

                             2.     Defendant, Suresh Kumar, desires and elects to substitute Harrel L. Davis

            III of Gordon Davis Johnson & Shane, P.C. as lead counsel, in place and instead of Merwyn Duane

            Price.

                             3.     Defendant, Suresh Kumar requests that this court discharge Merwyn Duane

            Price as its counsel of record in this case.

                             4.     Defendant,    Suresh   Kumar    respectfully   requests   that    all   future

            correspondence, notices, pleadings, written discovery, etc., be directed to the undersigned counsel.

                             5.     No delay will be occasioned by this substitution, nor shall the same be

            invoked in support of any Motion for Continuance.

                             6.     Defendant, Suresh Kumar consents to this substitution.




                                                           Page 1
             Substitution                                                                {11751.1/HDAV/06750871.1}
21-03009-hcm Doc#1-25 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 22 Pg 2 of
                                        2


                                                   GORDON DAVIS JOHNSON & SHANE P.C.

                                                                /s/ Harrel L. Davis III
                                                                Harrel L. Davis III
                                                                State Bar No. 05567560
                                                                4695 N. Mesa Street
                                                                El Paso, Texas 79912
                                                                (915) 545-1133
                                                                (915) 545-4433 (Fax)
                                                                hdavis@eplawyers.com

                                                                Attorney for Defendant
                                                                Suresh Kumar

                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 16, 2020, the foregoing document was electronically filed with
  the clerk of the court and a true and correct copy was electronically served on the parties/attorneys
  of record listed through the efile.txcourts.gov system.

                                                                /s/ Harrel L. Davis III
                                                                Harrel L. Davis III

  Consent to Substitution of Counsel:

  ____________________________
  By: Defendant, Suresh Kumar
  Date: June _____, 2020




                                                Page 2
   Substitution                                                                 {11751.1/HDAV/06750871.1}
